it306
                                                                      i




          OFFICE OF THE J\‘I70RNEY QZNERAL OF TEXAS
        .,             . .
                  .          AUSTIN
                                . .:-
  oR*LD&UII(I( ‘.   _~
’ -o-

                .




                                                                            ..

                                             of your inquiry asking
                                             above capttone,d quea-
        l   “       ,,

                                               r Ssselon of the
                                               d direct3ng the At-
                                           nvsotif~~tioI4 fad to l.rl-
                                      P0C8’&&3S or auita or take
                                      8’~ to protect the lntemst
                                      0 vaters of the P%COORiver,
                                  -NeXiCO to cOrnply iilth the terms
                                  eam.lt tshemln set oLTt.
                         f the act makes an appropriation    in the

                      a hem&y applpoprtitsd. aut of ang ~fwxds
                      Tma5urg not 0tbcm:ne nPFro~rlut&
        the bum of Thirty Thow.3ltri Ziollara ($~O,OCO), tar
        the purpose of carryl.q ou$ the provisions      of this
        act,   Said nonep shall be pati out on worn ocoo\mts
        spprcwoU by the Attorney (ie~~rd and shall be. pR?-d
        o?it or t&3 State Trerrsuq~ on v3;11-ants or tire coiap-
        troilor as uridw Ck~neralGxa."
 . .’               .
             .,
           .!&a Aat p&seed the House Map 26, 1943-- yeas 93,
         i- and passtid the ‘xnate, June 18, X941-- yqas 21,

         : T&t Aot dontaInod the usual emergemoy clause but
as shorn by the above voto Lt lacked the necessary two-this&
mjority in the Bouae anu ther6fore did not bsoom immdlate-
ly 0ffeOtlve by mason of the emtiry;ency clause,.FOIL at all,
unless Pm .Act is a &emral approprlatlon bLl1 within the.
manly@ of the Constftution.    (Seatim 39, Article ZII)
          Iit an opblicm by this deparbsmt, written by the
late Chief ~Jufitlce C. M. Cur&ox&while he wa(rFirst Raolstant
Attorney General it w’aa.aside.  -   ...
             aWevf.ll first determine, the ~meanlng of the
      $m=e,     ‘4.3g,cnaral appropriation act. t &I appro-
      priation of tho State funds is a settlnZ;       apart
     .,f%m the pub110 revenue of. a tortsin RUXof money
      Sor a speoirleU objsot in auoh a menner~       that the
      ersoutlve officers     are authorired.to   use that *on-
    : ey; and no mom, for that qxxifio         objeot. .
           ;a. . . c .;’       .

          . ‘: %he Aption of this Act, ~Lsveil as ihe firat
      paragraph of the first section, expressly declares
    -:that or.@ of ita j3lX~OSC!a is to approprlste funda
   ‘. for UIQ psymsnt of daflialencler’ which hab been Se
      .,ga~a~~adyinietedng           the affairs of the State
                  “I hnot;htm doalared pwpo5e       is to provhle
      funds for metin& amorgenaiea during the fiscal
      y6ar end-      Atsgakat -31, l915.6 Frcac this wo nuat aa-
       susae that on6 of the evila to be romedlod Q.the
      otetute uaa a llqtaidatlon of debts cmatod under
       the law by IWSOII of the. f’allum of the last pre-
       ced%nS npproprQtlon bill to carry such funda for
      admlnleterinC; the affairs of the GovernmentI An-
      other evil to bo renodiad was to avoid cssatiqq
       further deflcisncies      in o&or that the Sta,te night
      operate upon a cssh~basiui         When the various ltcms
       of ths bi21. ace exm~l.~.cdIt will bs found that they
       corroopnd with thne doclumd        purpose of l&a imamre,
      aa contained i.n the onption and ln the f%rst seo-
       tir?n . ?I

                                                                    :
                                -

     4.


@mor&le.A;            li. Dunlap, Coimissiqner,,Pago       3    -
             .
            I& vi11 tln;s ba .eeen follbwl.ng the reasona by
~'&3$ ttiritton tIm.t~tho'presont bill is nbt a .$:eneral,appro-
prlatlon act but on t;lo contrary i s ono authorir@;        certain
fnvestlptions,      suits or proccedtig%, touchir~ a deSlnlto
subject mttor pnb wG~ln!qan approprfoticm for th8 a-#oiSLo
POrpO&W   of carrJi.@    Gllt the provisl,ono of the act ---aa in-
cident merely to the act.                       .,.
             :. &la being trui the bet did n& go Into effect  uxw
til niaety       dajrs&f&or the adjoument  OS the U@sZatar0.-
           d.noty days sfttir the adjou&ant   menns nino%y fit11
dam -intsrvenY.&g botvek the day of adjounaent and the ef-
foativo day vhlch vould be in thfg Instance act&bar 1, 1343,
ir$Lch day begins, of aourtie, mid-night October L$ axi the ap-
propplatlon vi33 lapse tvo rears from that date.

                 .,                               YOtlrs veiy 'truly~




                                                                        ..




                                                       !